DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  it is suggested to remove the term “respective” from the limitation “the varying speeds adjusted with respective at least a first and a second speed changing device”. Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1 and 10, the claims state “each of the cylinders having an outer surface with grooves or housing which, during the rotation, pass from an upper position where the grooves 
The claim states “such that the at least first and second portions can be placed within respective grooves or housings on condition that the grooves or housings in the upper position receive relative ones of the at least first and second portions while the grooves or housing in the lower position offload that at least first and second portions, which have been previously received in the upper position”, it is unclear if this is in addition to the receive and offload set forth in the rotating step or if it is referring to the same limitations of the rotating step. It is further noted that the limitation is couched in a narrative format as stated above, therefore the claim fails to positively recite the grooves or housing receiving or offloading the at least first and second portions. Additionally, it is unclear what the metes and bounds of “on the condition” encompass, specifically what occurs if the condition is not met?
The claim states “which have been previously received in the upper position”, this renders the claim indefinite since it is unclear if the “previously received” is intending to refer to the receiving within the rotating step or if it is intending to refer to the receiving in the adjusting step. Clarification and/or correction is required.

 The claim states “wherein the first speed changing device is installed in front of the first rotating cylinder and maintains the first portion at a speed such that the first portion is arranged in a first housing or groove of the first rotating cylinder, while the second speed changing device is installed in front of the additional rotating cylinder and maintains the second portion at a speed such that said second portion is arranged in a second housing or groove of the additional rotating cylinder...” this limitation is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Specifically, the limitation does not positively set forth an action of maintaining or arranging. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure [see Ex parte Pfeiffer, 135 USPQ 31 (1961)]. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn't begin a step with a gerund term.
It is noted that the method steps of rolling, separating, diverting and cutting refer to steps that are performed on the workpiece, however the rotating and adjusting refer to steps directed to how the cylinders and speed changing device function. It is suggested to claim the method with steps directed to the workpiece as it is processed through the production and packaging plant would help overcome the indefiniteness issues within the current method claim.  
With regards to claim 7, the claim states “relative to a feed direction thereof” in line 5, however a feed direction thereof has previously been set forth in line 3 of the claim therefore it is unclear how the alignment rollers are to have two separate feed directions thereof. For examination purposes, the limitation is being interpreted as referring to the same feed direction. 
With regards to claims 7 and 16, the claim states “so that at least two bundles of bars are simultaneously formed in the wrapping station”, this limitation is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Specifically, the limitation does not positively set forth an action of simultaneously wrapping at least two bundles of bars. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure [see Ex parte Pfeiffer, 135 USPQ 31 (1961)]. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn't begin a step with a gerund term.
With regards to claims 9 and 18, the claims state “loading, cyclically and alternately, a first groove or housing of the first rotating cylinder, and later a second groove or housing of the additional rotating cylinder”, it is unclear what is being loaded into the grooves or cylinder. Specifically, it is unclear how the groove or housing is to be loaded if no object is set forth. For examination purposes the limitation is being interpreted as the loading being applied to the first and second portions.
With regards to claim 12, the claim states “directing, respectively and alternately, the first flow path and the second flow path into the first rotating cylinder and into the second rotating cylinder”, it is unclear how the flow path, which appears to be a directional reference rather than a physical object, is directed into the first and second rotating cylinders. For examination purposes the limitation is being 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-10, and 12-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giuseppe et al (US 2008/0196236) in view of Admitted Prior Art (APA).
In reference to claim 1, Giuseppe et al discloses a method for the production and packaging of steel bars [see paragraph 0028], comprising 
rolling bars of indefinite length [see paragraph 0039-0042], 
diverting the bars into at least a first flow path and a second flow path [see paragraph 0055], cutting the bars of the first and second flow paths into at least first and second portions having a first fixed length [ see paragraph 0054], 
transporting the at least first and second portions of bars at varying speeds along each of the respective first and second flow paths, the varying speeds adjusted with at least a first and a second speed changing device (13) [see paragraph 0056], 

adjusting the variable speed of each of the first and second speed changing device (13) to handle the first and second portions at a respective set speed rate such that the first and second portion can be placed within the respective grooves on condition that the grooves in the upper position receive relative ones of the first and second portions while the grooves in the lower position offload the portions, which have been previously received in the upper position on a first seat of at least one cooling plate [see paragraph 0060-0062], 
wherein each rotating cylinder (14) is associated with a respective one of the first and second speed changing device (13) [see figure 2] so that the grooves of respective ones of the at least two rotating cylinders (14) receive the first and second portions at different times, depending on the fact that the grooves belong to a first rotating cylinder or an additional rotating cylinder of the at least two rotating cylinders and so that the first and second portions have stop positions in the relative grooves, and
wherein the first and second portions have the same positions within the grooves, both for the first rotating cylinder and the additional rotating cylinder of the at least two rotating cylinders, so that the first and second portions are arranged within the grooves of each respective rotating cylinder (14) always in the same position, and 
wherein the first speed changing device is installed in front of the first rotating cylinder [see figure 2] and maintains the first portion at a speed such  that the first portion is arranged in a first groove of the first rotating cylinder, while the second speed changing device is installed in front of the additional 
Giuseppe et al discloses the invention substantially as claimed except for wherein scrap is separated from the bars following the rolling step.
However, Applicant’s Admitted Prior Art discloses it is well known in the art for a plant to be supplied with a separation station (4) between a rolling station (2) and a cutting station (6) for the purpose of removing any scraps therefrom prior to cutting the continuous bar into bars of a desired length.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plant of Giuseppe et al to include a separation station, as taught by APA, to be well known within the art, in order to remove any undesired scraps therefrom prior to cutting the bar into the desired lengths.
In reference to claim 3, Giuseppe et al further discloses directing, respectively and alternately, the first and second portions into the first rotating cylinder and into the additional rotating cylinder [see paragraph 0065].
In reference to claim 4, the method further comprises transporting the first and second portions from the first seat to a second seat, adjacent the first seat, of the at least one cooling plate [see paragraph 0064].
In reference to claim 5, the transporting step is performed only after the offload of at least one of the first and second portions from each of the first and additional rotating cylinders [see paragraph 0065].
In reference to claim 6, Giuseppe et al further discloses transporting the first and second portions from the at least one cooling plate, via alignment rollers [roller table], to a wrapping station and into a binding station and into a packaging station [see paragraph 0068-0074].
In reference to claim 7, Giuseppe et al further discloses positioning at least the first portion of the first and second portions at a proximate side of the alignment rollers (it is noted the first cylinder is located upstream of the second cylinder and at the beginning of the cooling bed) relative to a feed direction thereof of the alignment rollers, and positioning at least the second portion of the first and second portions at a distal side, relative to the feed direction thereof, of the alignment rollers so that at least two bundles of bars are simultaneously formed in the wrapping station. 
In reference to claim 8, Giuseppe et al further discloses maintaining a speed of one of the first and second portions at a rate such that the one of the first and second portions are housed in the grooves of the first rotating cylinder that is near but spaced from the grooves of at least one of the additional rotating cylinder (14) so that the first and second portions offloaded onto the cooling plate do not overlap [see paragraph 0064].
In reference to claim 9, Giuseppe et al further discloses loading, cyclically and alternately, the first portion into a first groove of the first rotating cylinder (14) and later, loading the second portion into a second groove of the additional rotating cylinder (14) [see paragraph 0065].
In reference to claim 10, Giuseppe et al discloses a method for the production and packaging of steel bars [see paragraph 0028], comprising 
feeding bars of infinite length into a flow path of a line system,
diverting the flow path of bars into at least a first flow path and a second flow path [see paragraph 0055], 
cutting the bars of the first and second flow paths into respective at least first and second portions having at least a first fixed length [ see paragraph 0054], 

rotating at least two cylinders (14), a single one of the at least two cylinders for each respective one of the at least first and second flow paths, each of the cylinders having an outer surface with grooves which, during the rotation, pass from an upper portion where the grooves receive the at least first and second portions, to a lower position, where the grooves offload the at least first and second portions [see paragraph 0060], wherein the grooves have a second fixed length greater than the first fixed length [see paragraph 0062], 
adjusting a speed of the speed changing devices (13) to handle the portions at a set speed rate such that the first and second portions are placed within respective grooves so that the grooves in the upper position of first and second cylinders (14) of the at least two cylinders receive the at least first and second portions from the first and second flow paths, while the grooves in the lower position offload the at least first and second portions, which have been previously received in the upper position on a first seat of at least one cooling plate without overlap of the first and second portions [see paragraph 0060-0062], 
wherein each of the first and second cylinders (14) is associated with a respective one of the first and second speed changing device (13) [see figure 2] so that the grooves of the first and second cylinders (14) receive the at least first and second portions at different speeds so that the at least first and second portions have stop positions in the relative grooves.  
Giuseppe et al discloses the invention substantially as claimed except for wherein scrap is separated from the bars following the rolling step.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plant of Giuseppe et al to include a separation station, as taught by APA, to be well known within the art, in order to remove any undesired scraps therefrom prior to cutting the bar into the desired lengths.
In reference to claim 12, Giuseppe et al further discloses directing, respectively and alternately, the first and second portions along their respective first flow path and the second flow path and into the respective first rotating cylinder and second rotating cylinder [see paragraph 0065].
In reference to claim 13, the method further comprises transporting the first and second portions from the first seat to a second seat, adjacent the first seat, of the at least one cooling plate [see paragraph 0064].
In reference to claim 14, the transporting step is performed only after the offload of at least one of the first and second portions from each of the first and second rotating cylinders [see paragraph 0065].
In reference to claim 15, Giuseppe et al further discloses transporting the first and second portions from the at least one cooling plate, via alignment rollers [roller table], to a wrapping station and into a binding station and into a packaging station [see paragraph 0068-0074].
In reference to claim 16, Giuseppe et al further discloses positioning at least the first portion of the first and second portions at a proximate side, relative to a feed direction thereof, of the alignment rollers (it is noted the first cylinder is located upstream of the second cylinder and at the beginning of the cooling bed), and positioning at least the second portion of the first and second portions at a distal side of the alignment rollers. 
In reference to claim 17, Giuseppe et al further discloses maintaining the first flow path at a rate such that the portions from the first flow path are housed in the grooves of the first rotating cylinder that is near, but spaced from, the grooves of the second rotating cylinder (14) so that the first and second portions offloaded onto the cooling plate do not overlap [see paragraph 0064].
In reference to claim 18, Giuseppe et al further discloses loading, cyclically and alternately, the first portion into a first groove of the first rotating cylinder (14) and later, loading the second portion into a second groove of the second rotating cylinder (14) [see paragraph 0065].
Response to Arguments
Applicant's arguments filed February 1, 2022 have been fully considered but they are not persuasive. Applicant argues that Giuseppe et al uses “two rotating cylinders for each flow path” and “there is no teaching or fair suggestion in Giuseppe et al to use fewer than two rotating cylinders for each flow path”.
The Examiner respectfully disagrees. Giuseppe et al discloses in paragraph 0055 that the deflectors 11 and 12 deflect the cut bars toward four unloading lines (flow paths) and in paragraph 0057 Giuseppe et al discloses that two units with double rotating drum 14 are provided that form four rotating drum units. Additionally, Giuseppe et al discloses in paragraph 0060 that the four speed variation devices 13 are installed at the entry of each of the four unloading lines and in paragraph 0062 that the bars are fed to the rotating drums after braking by the speed variation devices. Giuseppe et al meets the claimed limitation of having a single one rotating cylinder 14 for each flow path since Giuseppe et al discloses four flow paths each associated with one speed variation device 13 and one rotating drum 14. 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0108631 to Castellani discloses a method for the production and packaging of steel bars with a .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725